                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



DARRIS COLTON THOMAS, JR.,

                             Petitioner,

            v.                                 CASE NO. 19-3235-SAC

JUDGE PATRICK H. THOMPSON,

                             Respondent.


                        ORDER TO SHOW CAUSE

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2241. Petitioner is confined in the Saline County Jail following

his criminal conviction in the Saline County District Court. He

proceeds pro se, and the Court grants leave to proceed in forma

pauperis.

                             The petition

     Petitioner challenges his detainer under the Kansas Sexually

Violent Predator Act, K.S.A. 59-29a01, et seq. An action concerning

his commitment under that provision is pending in the Saline County
District Court under Case No. 2019-PR-000177-SP.

                               Analysis

     A state prisoner seeking federal habeas corpus relief under 28

U.S.C. § 2241 must exhaust available state remedies. Montez v.

McKinna, 208 F.3d 862, 866 (10th Cir. 2000). Petitioner has the burden

of showing that he has exhausted available remedies. Miranda v.

Cooper, 967 F.2d 392, 398 (10th Cir. 1992).
     Because it appears that petitioner is pursuing state court

remedies at this time, the Court is considering the dismissal of this

matter to allow him to complete the exhaustion process, including
resort to the state appellate courts.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner is granted to

and including December 6, 2019, to show cause why this matter should

not be dismissed without prejudice.

     IT IS FURTHER ORDERED petitioner’s motion to proceed in forma

pauperis (Doc. 2) is granted.

     IT IS SO ORDERED.

     DATED:   This 20th day of November, 2019, at Topeka, Kansas.



                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
